Opinion filed January 31, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00199-CV
                                     __________

                       GREEHEYCO, INC., Appellant
                                         V.
R.A. BROWN, JR., AND WIFE, PEGGY DONNELL BROWN, AS
     CO-TRUSTEES FOR THE R.A. BROWN, JR., TRUST;
 MERRICK, INC.; DAN C. MORRIS, INDIVIDUALLY AND AS
 INDEPENDENT EXECUTOR OF THE ESTATE OF ROBERT
BROWN MORRIS, DECEASED; SHIRLEY G. CARNEY; BELLE
  SCOTT MORRIS; CHARLTON MORRIS TRAYNOR; ANN
CLOWE JOBE; CHARLES M. CLOWE; BRAD E. CLOWE; AND
             AMY C. TRAUGHBER, Appellees

                     On Appeal from the 39th District Court
                         Throckmorton County, Texas
                          Trial Court Cause No. 3420


        OPINION ON MOTION FOR REHEARING
      Appellees filed “Appellees’ Motion to Dismiss and Motion for Rehearing”
after the issuance of this court’s original opinion. Appellees assert in the motion to
dismiss that Appellant lacks title to the subject property and therefore has no
standing to assert a claim against Appellees. Appellees support this contention by
referring to a document that was not a part of the appellate record in this case, as
well as to events that were not considered previously either by this court or the trial
court. It is well established that an appellate court may not consider matters outside
the appellate record, which includes documents attached to briefs or that were not
before the trial court. See Perry v. Kroger Stores, Store No. 119, 741 S.W.2d 533,
534 (Tex. App.—Dallas 1987, no writ). However, “we may consider submitted
documents that are outside the record for the limited purpose of determining our own
jurisdiction.” See Greystar, LLC v. Adams, 426 S.W.3d 861, 865 (Tex. App.—
Dallas 2014, no pet.) (citing TEX. GOV’T CODE ANN. § 22.220(c) (West Supp. 2013);
Harlow Land Co. v. City of Melissa, 314 S.W.3d 713, 717 n.4 (Tex. App.—Dallas
2010, no pet.)).
        The allegations raised by Appellees in their motion to dismiss would appear
to concern matters other than just the document they have submitted in support of
the motion. Accordingly, we deny the motion to dismiss. In doing so, we express
no opinion on the merits of the substantive issues raised in the motion to dismiss
because we have not reached the merits. In light of our previous disposition
remanding this case to the trial court for future proceedings, we note that the matters
alleged in the motion to dismiss can be more fully litigated by the parties in the trial
court upon remand.
        We deny Appellees’ motion to dismiss and motion for rehearing.



January 31, 2019                                           JOHN M. BAILEY
Panel consists of: Bailey, C.J.,                           CHIEF JUSTICE
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2